

REORGANIZATION
AND
STOCK PURCHASE AGREEMENT


by and between


Heartland Bridge Capital, Inc.
a Delaware corporation,


on the one hand


and


iSafe Imaging Canada Ltd.
an Alberta corporation


and its Shareholders and Option Holders,


iSafe Imaging, LP
a Texas limited partnership


and its Partners,


eMediSafe, LP
a Texas limited partnership


and its Partners,


on the other hand

 
 

--------------------------------------------------------------------------------

 

REORGANIZATION AND STOCK PURCHASE AGREEMENT


This REORGANIZATION AND STOCK PURCHASE AGREEMENT (the “Agreement”) is dated as
of March 21, 2011 (the “Effective Date”), by and among Heartland Bridge Capital,
Inc., a Delaware corporation (“HLBC”), on the one hand, and iSafe Imaging Canada
Ltd., an Alberta corporation (“iSafe Canada”) and the individuals identified on
the signature page of this Agreement as the holders of iSafe Canada (the “iSafe
Canada Holders”), iSafe Imaging, LP, a Texas limited partnership (“iSafe Texas”)
and the individuals identified on the signature page of this Agreement as the
partners of iSafe Texas (the “iSafe Texas Partners”) and eMediSafe, LP, a Texas
limited partnership (“eMediSafe”) and the individuals identified on the
signature page of this Agreement as the partners of eMediSafe (the “eMediSafe
Partners”) and Elgin Guiao (“Guiao”) and Chris Weekes (“Weekes”), individuals,
on the other hand.  Each of iSafe Canada, iSafe Texas, and eMediSafe shall be
referred to herein as an “iSafe Entity” and collectively as the “iSafe
Entities.”  Each of the iSafe Canada Holders, the iSafe Texas Partners, the
eMediSafe Partners, Guiao, and Weekes shall be referred to herein as an “iSafe
Holder” and collectively as the “iSafe Holders.”  Each of HLBC, the iSafe
Entities, and the iSafe Holders shall be referred to herein as a “Party” and
collectively as the “Parties.”


WITNESSETH


WHEREAS, the iSafe Holders collectively own 100% of the issued and outstanding
securities of the iSafe Entities, as set forth in Exhibit A attached hereto (the
“iSafe Securities”)


WHEREAS, the iSafe Holders desire to sell and HLBC desires to purchase all of
the iSafe Securities in accordance with the terms set forth herein;


WHEREAS, the Parties desire and intend that the transactions contemplated by
this Agreement will be a tax free reorganization under Section 368(a)(1)(B) of
the Internal Revenue Code of 1986, as amended.


NOW THEREFORE, in consideration of the premises and respective mutual
agreements, covenants, representations, and warranties herein contained, it is
agreed between the Parties hereto as follows:


ARTICLE 1
SALE AND PURCHASE OF THE ISAFE SECURITIES


1.1          Sale of the iSafe Securities.  At the Closing (as defined in
Section 4.1), subject to the terms and conditions herein set forth, and on the
basis of the representations, warranties, and agreements herein contained, the
iSafe Holders shall sell to HLBC and HLBC shall purchase from the iSafe Holders
all of the iSafe Securities.

 
1

--------------------------------------------------------------------------------

 

1.2          Purchase Price.  As consideration for the purchase of the iSafe
Securities (the “Purchase Price”), HLBC shall issue to the iSafe Holders, as set
forth in Exhibit A, attached hereto and made a part hereof, a total of Five
Hundred Thousand (500,000) shares of HLBC common stock (the “HLBC Common
Shares”) and warrants to purchase Fifty Thousand (50,000) shares of HLBC common
stock with an exercise price of $3.05 per share, in the form attached hereto as
Exhibit B (the “HLBC Warrants”).  Together, the HLBC Common Shares and the HLBC
Warrants are referred to herein as the “HLBC Securities.”


1.3          Credit Line.  HLBC pledges to provide to the post transaction iSafe
entities a $400,000 credit line, with the first draw being up to 90 days after
the execution date of this Agreement at the discretion of HLBC.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES
OF THE ISAFE ENTITIES AND THE ISAFE HOLDERS


2.1          Representations and Warranties of the iSafe Entities and the iSafe
Holders.  To consummate the transactions contemplated hereby, the iSafe Entities
and the iSafe Holders collectively, and each of them individually, represent and
warrant as of the date hereof and as of the Closing, as follows:


2.1.1       Authority of iSafe Entities and the iSafe Holders; Transfer of iSafe
Securities.  The iSafe Entities and the iSafe Holders have the full right,
power, and authority to enter into this Agreement and to carry out and
consummate the transactions contemplated herein.  This Agreement and all of the
Exhibits attached hereto constitute the legal, valid, and binding obligation of
the iSafe Entities and the iSafe Holders.  The iSafe Holders shall transfer
title in and to the iSafe Securities to HLBC free and clear of all liens,
security interests, pledges, encumbrances, charges, restrictions, demands, and
claims of any kind or nature whatsoever, whether direct or indirect or
contingent, except as noted on Schedule 2.1.7.


2.1.2       Corporate Existence and Authority of the iSafe Entities.  iSafe
Canada is a corporation duly organized, validly existing, and in good standing
under the laws of the Province of Alberta, Canada.  iSafe Texas is a limited
partnership duly organized, validly existing, and in good standing under the
laws of the State of Texas.  eMediSafe is a limited partnership duly organized,
validly existing, and in good standing under the laws of the State of
Texas.  All of the iSafe Entities have all requisite power, franchises,
licenses, permits, and authority to own their own properties and assets and to
carry on their respective businesses as they have been and continue to be
conducted.  The iSafe Entities are in good standing in each state, nation, or
other jurisdiction in each state, nation, or other jurisdiction wherein the
character of the business transacted by it makes such qualification necessary.

 
2

--------------------------------------------------------------------------------

 

2.1.3       Capitalization of The iSafe Entities.  The authorized equity
securities of iSafe Canada consists of an unlimited number of shares of Class
“A” common stock, of which Five Hundred Thousand (500,000) shares are issued and
outstanding as set forth on Exhibit A, an unlimited number of shares of Class
“B” common stock, none of which are issued and outstanding, and an unlimited
number of shares of preferred stock, none of which are issued and
outstanding.  No other shares of the iSafe Canada are issued and
outstanding.  Both iSafe Texas and eMediSafe are limited partnerships with the
individuals and entities listed on Exhibit A owning the ownership percentage
indicated on Exhibit A, which represents 100% of the ownership of both
entities.  All of the issued and outstanding shares and partnership interests,
as applicable, have been duly and validly issued in accordance and compliance
with all applicable laws, rules, regulations, and agreements and are fully paid
and nonassessable.  Other than as set forth in Schedule 2.1.3, there are no
options, warrants, rights, calls, commitments, plans, contracts, or other
agreements of any character granted or issued by the iSafe Entities which
provide for the purchase, issuance, or transfer of any shares or interests of
the iSafe Entities, nor are there any outstanding securities granted or issued
by the iSafe Entities that are convertible into any shares or interests of the
iSafe Entities, and none are authorized.  The iSafe Entities are not obligated
or committed to purchase, redeem, or otherwise acquire any of their equity or
interests.  All presently exercisable voting rights in the iSafe Entities are
vested exclusively in the outstanding securities and interests listed on Exhibit
A and there are no voting trusts or other voting arrangements with respect to
any of the iSafe Entities’ equity securities or interests.


2.1.4       Subsidiaries.  “Subsidiary” or “Subsidiaries” means all
corporations, trusts, partnerships, associations, joint ventures, or other
Persons, as defined below, of which a corporation or any other Subsidiary of
such corporation owns not less than twenty percent (20%) of the voting
securities or other equity or of which such corporation or any other Subsidiary
of such corporation possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies, whether through ownership of
voting shares, management contracts, or otherwise.  “Person” means any
individual, corporation, trust, association, partnership, proprietorship, joint
venture or other entity.  The iSafe Entities do not have any Subsidiaries.


2.1.5       Execution of Agreement.  The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not: (a) violate, conflict with, modify, or cause any default under or
acceleration of (or give any Party any right to declare any default or
acceleration upon notice or passage of time or both), in whole or in part, any
charter, article of incorporation, bylaw, mortgage, lien, deed of trust,
indenture, lease, agreement, instrument, order, injunction, decree, judgment,
law, or any other restriction of any kind to which the iSafe Entities or the
iSafe Holders are a party or by which any of them or any of their properties are
bound; (b) result in the creation of any security interest, lien, encumbrance,
adverse claim, proscription, or restriction on any property or asset (whether
real, personal, mixed, tangible, or intangible), right, contract, agreement, or
business of the iSafe Entities or the iSafe Holders; (c) violate any law, rule,
or regulation of any federal or state regulatory agency; or (d) permit any
federal or state regulatory agency to impose any restrictions or limitations of
any nature on the iSafe Entities or the iSafe Holders or any of their respective
actions.

 
3

--------------------------------------------------------------------------------

 


2.1.6       Taxes.


2.1.6.1         All taxes, assessments, fees, penalties, interest, and other
governmental charges with respect to the iSafe Entities which have become due
and payable as of the date hereof have been paid in full or adequately reserved
against by the iSafe Entities, (including without limitation, income, property,
sales, use, franchise, capital stock, excise, added value, employees’ income
withholding, social security, and unemployment taxes), and all interest and
penalties thereon with respect to the periods then ended and for all periods
thereto;


2.1.6.2         There are no agreements, waivers, or other arrangements
providing for an extension of time with respect to the assessment of any tax or
deficiency against the iSafe Entities, nor are there any actions, suits,
proceedings, investigations, or claims now pending against the iSafe Entities,
nor are there any actions, suits, proceedings, investigations, or claims now
pending against the iSafe Entities in respect of any tax or assessment, or any
matters under discussion with any federal, state, local, or foreign authority
relating to any taxes or assessments, or any claims for additional taxes or
assessments asserted by any such authority, and there is no basis for the
assertion of any additional taxes or assessments against the iSafe Entities; and


2.1.6.3         The consummation of the transactions contemplated by this
Agreement will not result in the imposition of any additional taxes on or
assessments against the iSafe Entities.


2.1.7       Disputes and Litigation.  Except as set forth in Schedule 2.1.7, (a)
there are no suits, actions, litigation, proceedings, investigations, claims,
complaints, or accusations pending, threatened against, or affecting the iSafe
Entities or any of their properties, assets, or business or to which it is a
party, in any court or before any arbitrator of any kind or before or by any
governmental agency (including, without limitation, any federal, state, local,
foreign, or other governmental department, commission, board, bureau, agency, or
instrumentality), and there is no basis for such suit, action, litigation,
proceeding, investigation, claim, complaint, or accusation; (b) there is no
pending or threatened change in any environmental, zoning, or building laws,
regulations, or ordinances which affect or could affect the iSafe Entities or
any of its properties, equipment, assets, or businesses; and (c) there is no
outstanding order, writ, injunction, decree, judgment, or award by any court,
arbitrator, or governmental body against or affecting the iSafe Entities or any
of their properties, assets, or businesses.  There is no litigation, proceeding,
investigation, claim, complaint, or accusation, formal or informal, or
arbitration pending, or any of the aforesaid threatened, or any contingent
liability which would give rise to any right of indemnification or similar right
on the part of any director or officer of the iSafe Entities or any such
person’s heirs, executors, or administrators as against the iSafe Entities,
except as noted on Schedule 2.1.7..

 
4

--------------------------------------------------------------------------------

 


2.1.8       Compliance with Laws.  The iSafe Entities have at all times been,
and presently is, in full compliance with, and has not received notice of any
claimed violation of, any applicable federal, state, local, foreign, and other
laws, rules, and regulations.  The iSafe Entities have filed all returns,
reports and other documents and furnished all information required or requested
by any federal, state, local, or foreign governmental agency and all such
returns, reports, documents, and information are true and complete in all
respects.  All permits, licenses, orders, franchises, and approvals of all
federal, state, local, or foreign governmental or regulatory bodies required of
the iSafe Entities for the conduct of their businesses have been obtained, no
violations are or have been recorded in respect of any such permits, licenses,
orders, franchises and approvals, and there is no litigation, proceeding,
investigation, arbitration, claim, complaint or accusation, formal or informal,
pending or threatened, which may revoke, limit, or question the validity,
sufficiency or continuance of any such permit, license, order, franchise or
approval.  Such permits, licenses, orders, franchises and approvals are valid
and sufficient for all activities presently carried on by the iSafe Entities.


2.1.9       Guaranties.  The iSafe Entities have not guaranteed any dividend,
obligation, or indebtedness of any Person; nor has any Person guaranteed any
dividend, obligation, or indebtedness of the iSafe Entities.


2.1.10     Books and Records.  The iSafe Entities keeps its books, records, and
accounts (including, without limitation, those kept for financial reporting
purposes and for tax purposes) in accordance with good business practices and in
sufficient detail to reflect the transactions and dispositions of its assets,
liabilities, and equities.  The minute books of the iSafe Entities contain
records of the iSafe Holders’s meetings and of action taken by such iSafe
Holders.  The iSafe Holders’s meetings referred to in such minute books were
duly called and held, and the resolutions appearing in such minute books were
duly adopted.  The signatures appearing on all documents contained in such
minute books are the true signatures of the persons purporting to have signed
the same.  Attached hereto on Schedule 2.1.10 is a list of all contracts and
agreements to which the iSafe Entities are a party or obligated as of the
Closing Date, and the iSafe Entities hereby represent and warrant that there are
no other material contracts or agreements in existence as of the Closing
Date.  Also attached hereto as Exhibit C is each of the iSafe Entities’
unaudited financial statements for the years ended December 31, 2010, 2009 and
2008, which accurately reflect the financial status of the iSafe Entities..

 
5

--------------------------------------------------------------------------------

 


2.1.11     Securities Representations.  The iSafe Holders, and each of them
individually, hereby represent and warrant as of the date hereof and as of the
Closing, as follows:


(a)           Purchase for Own Account.  Each of the iSafe Holders represent
that they are acquiring the HLBC Securities solely for their own account and
beneficial interest for investment and not for sale or with a view to
distribution of the HLBC Securities or any part thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the same, and does not presently
have reason to anticipate a change in such intention.
 
(b)           Ability to Bear Economic Risk.  Each of the iSafe Holders
acknowledge that an investment in the HLBC Securities involves a high degree of
risk, and represents that they are able, without materially impairing their
financial condition, to hold the HLBC Securities for an indefinite period of
time and to suffer a complete loss of their investment.
 
(c)           Access to Information.  The iSafe Holders acknowledge that they
have been furnished with such financial and other information concerning HLBC,
the directors and officers of HLBC, and the business and proposed business of
HLBC as the iSafe Holders consider necessary in connection with their investment
in the HLBC Securities.  As a result, the iSafe Holders are thoroughly familiar
with the proposed business, operations, properties, and financial condition of
HLBC and have discussed with officers of HLBC any questions the iSafe Holders
may have had with respect thereto.  The iSafe Holders understand:


 
(i)
The risks involved in this investment, including the speculative nature of the
investment;



 
(ii)
The financial hazards involved in this investment, including the risk of losing
the iSafe Holders’s entire investment;



 
(iii)
The lack of liquidity and restrictions on transfers of the HLBC Securities; and



 
(iv)
The tax consequences of this investment.



The iSafe Holders have consulted with their own legal, accounting, tax,
investment, and other advisers to the extent they deem appropriate with respect
to the tax treatment of an investment by the iSafe Holders in the HLBC
Securities and the merits and risks of an investment in the HLCB Securities.
Nothing herein shall be deemed to limit, modify or be construed as a waiver of
the indemnity of HLBC or the iSafe Holders set forth in Section 6.2.1 hereof.

 
6

--------------------------------------------------------------------------------

 


(d)          Shares Part of Private Placement.  The iSafe Holders have been
advised that the HLBC Securities have not been registered under the Securities
Act of 1933, as amended (the “Act”), or qualified under the securities law of
any state, on the ground, among others, that no distribution or public offering
of the HLBC Securities is to be effected and the HLBC Securities will be issued
by HLBC in connection with a transaction that does not involve any public
offering within the meaning of Section 4(2) of the Act and/or Regulation D as
promulgated by the SEC under the Act, and under any applicable state blue sky
authority.  The iSafe Holders understand that HLBC is relying in part on the
iSafe Holders’s representations as set forth herein for purposes of claiming
such exemptions and that the basis for such exemptions may not be present if,
notwithstanding the iSafe Holders’s representations, the iSafe Holders have in
mind merely acquiring the HLBC Securities for resale on the occurrence or
nonoccurrence of some predetermined event.  The iSafe Holders have no such
intention.


(e)          iSafe Holders Not Affiliated with Company.  The iSafe Holders,
either alone or with their professional advisers, (i) are unaffiliated with,
have no equity interest in, and are not compensated by, HLBC or any affiliate or
selling agent of HLBC, directly or indirectly (other than as set forth in
Schedule 2.1.11(e)); (ii) have such knowledge and experience in financial and
business matters that they are capable of evaluating the merits and risks of an
investment in the HLBC Securities; and (iii) have the capacity to protect their
own interests in connection with their proposed investment in the HLBC
Securities.


(f)           Further Limitations on Disposition.  The iSafe Holders further
acknowledge that the HLBC Securities are restricted securities under Rule 144 of
the Act and, therefore, any certificates reflecting the ownership interest in
the HLBC Securities will contain a restrictive legend substantially similar to
the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 
7

--------------------------------------------------------------------------------

 
 
Without in any way limiting the representations set forth above, the iSafe
Holders further agree not to make any disposition of all or any portion of the
HLBC Securities unless and until:
 
 
(i)
There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

 
 
(ii)
Such iSafe Holder shall have obtained the consent of HLBC and notified HLBC of
the proposed disposition and shall have furnished HLBC with a detailed statement
of the circumstances surrounding the proposed disposition, and if reasonably
requested by HLBC, the iSafe Holder shall have furnished HLBC with an opinion of
counsel, reasonably satisfactory to HLBC, that such disposition will not require
registration under the Act or any applicable state securities laws

 
Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such iSafe Holder to a partner (or retired partner) of such iSafe Holder, or
transfers by gift, will, or intestate succession to any spouse or lineal
descendants or ancestors if all transferees agree in writing to be subject to
the terms hereof to the same extent as if they were iSafe Holders hereunder as
long as the consent of HLBC is obtained, which consent shall not be unreasonably
withheld.
 
(g)          No Backup Withholding.  The Social Security Number or taxpayer
identification shown in this Agreement is correct, and the iSafe Holder is not
subject to backup withholding because (i) the iSafe Holder has not been notified
that he or she is subject to backup withholding as a result of a failure to
report all interest and dividends or (ii) the Internal Revenue Service has
notified the iSafe Holder that he or she is no longer subject to backup
withholding.


(h)          HLBC warrants that it filed a Form 8-K on December 15, 2010,
indicating that it is no longer a shell company and that any holders of shares
of HLBC common stock, restricted in accordance with Rule 144, will be eligible
to have the restriction removed on or after December 15, 2011, if HLBC is not a
shell company as of that date and did not become a shell company between
December 15, 2010 and December 15, 2011, and if such holders of iSafe common
stock meet all requirements of Rule 144.

 
8

--------------------------------------------------------------------------------

 


2.1.12     Leases.  The iSafe Entities either own or have valid and existing
leases with all facilities where its offices are located or where any of the
iSafe Entities’s equipment or other assets are located.


2.1.13     Assets.  The iSafe Entities own certain non-cash assets, including,
but not limited to, those listed on Schedule 2.1.13.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF HLBC


3.1          Representations and Warranties of HLBC.  To induce the iSafe
Entities and the iSafe Holders to enter into this Agreement and to consummate
the transactions contemplated hereby, HLBC represents and warrants, as of the
date hereof and as of the Closing, as follows:


3.1.1       Authority of HLBC.  HLBC has the full right, power and authority to
enter into this Agreement and to carry out and consummate the transactions
contemplated herein.  This Agreement and all of the Exhibits attached hereto
constitute the legal, valid, and binding obligation of HLBC.


3.1.2       Corporate Existence and Authority of HLBC.  HLBC is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware.  It has all requisite corporate power, franchises, licenses,
permits, and authority to own its properties and assets and to carry on its
business as it has been and is being conducted.  It is in good standing in each
state, nation, or other jurisdiction in each state, nation, or other
jurisdiction wherein the character of the business transacted by it makes such
qualification necessary.


3.1.3       Capitalization of HLBC.  The authorized equity securities of HLBC
consist of 250,000,000 shares of common stock, par value $0.0001 per share, of
which 15,187,799 are currently issued and outstanding as of the date hereof, and
20,000,000 shares of preferred stock, par value $0.0001 per share, of which Five
Million (5,000,000) are currently issued and outstanding as of the date hereof
with Two Million (2,000,000) shares being shares of Series A Convertible
Preferred Stock and Three Million (3,000,000) shares being shares of Series B
Convertible Preferred Stock.  Except as set forth in Schedule 3.1.3, no other
shares of capital stock of HLBC are issued and outstanding.  All of the issued
and outstanding shares have been duly and validly issued in accordance and
compliance with all applicable laws, rules, and regulations and are fully paid
and nonassessable.  All presently exercisable voting rights in HLBC are vested
exclusively in its outstanding shares of common stock, each share of which is
entitled to one vote on every matter to come before its common stockholders, and
the share of Series A Convertible Preferred Stock having Twenty Five (25) votes
and each share of Series B Convertible Preferred Stock having one (1) vote on
all matters on which HLBC’s common stockholders are entitled to vote.  Other
than as may be contemplated by this Agreement, there are no voting trusts or
other voting arrangements with respect to any of HLBC’s equity securities.

 
9

--------------------------------------------------------------------------------

 


3.1.4       Subsidiaries.  HLBC does not have any Subsidiaries.


3.1.5       Execution of Agreement.  The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not: (a) violate, conflict with, modify, or cause any default under or
acceleration of (or give any Party any right to declare any default or
acceleration upon notice or passage of time or both), in whole or in part, any
charter, article of incorporation, bylaw, mortgage, lien, deed of trust,
indenture, lease, agreement, instrument, order, injunction, decree, judgment,
law, or any other restriction of any kind to which HLBC is a party or by which
it or any of its properties are bound; (b) result in the creation of any
security interest, lien, encumbrance, adverse claim, proscription, or
restriction on any property or asset (whether real, personal, mixed, tangible,
or intangible), right, contract, agreement, or business of HLBC; (c) violate any
law, rule, or regulation of any federal or state regulatory agency; or (d)
permit any federal or state regulatory agency to impose any restrictions or
limitations of any nature on HLBC or any of its actions.


ARTICLE 4
CLOSING AND DELIVERY OF DOCUMENTS


4.1          Closing.  The Closing (the “Closing”) shall take place remotely at
the offices of The Lebrecht Group, APLC, 9900 Research Drive, Irvine, CA 92618,
no later than the close of business (Pacific Standard Time) on March 21, 2011,
or at such other place, date, and time as the Parties may agree in writing (the
“Closing Date”).


4.2          Deliveries by HLBC.  At the Closing:


4.2.1       HLBC shall deliver to the iSafe Holders:


(a)           written confirmation of the approval of this Agreement and the
herein described transactions by HLBC’s Board of Directors; and


(b)           the HLBC Securities.


4.2.2       HLBC shall deliver to the iSafe Entities:


(a)           written confirmation of the approval of this Agreement and the
herein described transactions by HLBC’s Board of Directors; and


(b)           an officer’s certificate, executed by the President of HLBC, in
the form attached hereto as Exhibit D.

 
10

--------------------------------------------------------------------------------

 


4.3          Delivery by the iSafe Entities.  At the Closing, or as otherwise
set forth below:


4.3.1       The iSafe Entities shall deliver to HLBC:


(a)           an officer’s certificate, executed by the Secretary of iSafe
Canada in the form attached hereto as Exhibit E; and


(b)           written confirmation of the approval of this Agreement and the
herein described transactions by the iSafe Canada’s Board of Directors.


4.4          Delivery by the iSafe Holders.  At the Closing, or as otherwise set
forth below:


4.4.1       The iSafe Holders shall deliver to HLBC:


(a)           the iSafe Securities; and


 
(b)
stock powers or other required evidence of transfer of the iSafe Securities to
HLBC.



ARTICLE 5
CONDITIONS, TERMINATION, AMENDMENT, AND WAIVER


5.1          Conditions Precedent.  This Agreement, and the transactions
contemplated hereby, shall be subject to the following conditions precedent:


5.1.1       The obligation of HLBC to issue the HLBC Securities and to satisfy
its other obligations hereunder shall be subject to the fulfillment (or waiver
by HLBC), at or prior to the Closing, of the following conditions, which the
iSafe Entities and the iSafe Holders agree to use their best efforts to cause to
be fulfilled:


(a)           Representations, Performance.  If the Closing Date is not the date
hereof, the representations and warranties contained in Section 2.1 hereof shall
be true at and as of the date hereof and shall be repeated and shall be true at
and as of the Closing Date with the same effect as though made at and as of the
Closing Date, except as affected by the transactions contemplated hereby; The
iSafe Entities and the iSafe Holders shall have duly performed and complied with
all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or on the Closing Date; and each of the iSafe
Entities shall have delivered to HLBC a certificate dated the Closing Date, and
signed by its President or General Partner, as applicable, to the effect set
forth above in this Section.


(b)           Consents.  Any required consent to the transactions contemplated
by this Agreement shall have been obtained or waived.

 
11

--------------------------------------------------------------------------------

 


(c)           Litigation.  No suit, action, arbitration, or other proceeding or
investigation shall be threatened or pending before any court or governmental
agency in which it is sought to restrain or prohibit or to obtain material
damages or other material relief in connection with this Agreement or the
consummation of the transactions contemplated hereby or which is likely to
affect materially the value of the iSafe Entities, other than as set forth in
Schedule 2.1.7.


(d)           Proceedings and Documentation.  All proceedings of the iSafe
Entities in connection with the transactions contemplated by this Agreement, and
all documents and instruments incident to such proceedings, shall be
satisfactory in form and substance to HLBC and HLBC’s counsel, and HLBC and
HLBC’s counsel shall have received all such receipts, documents, and
instruments, or copies thereof, certified if requested, to which HLBC is
entitled and as may be reasonably requested.


(e)           Property Loss.  No portion of the iSafe Entities’s assets shall
have been destroyed or damaged or taken by condemnation under circumstances
where the loss thereof will not be substantially reimbursed to HLBC through the
proceeds of applicable insurance or condemnation award.


(f)           Consents and Approvals.  All material licenses, permits, consents,
approvals, authorizations, qualifications, and orders of governmental or
regulatory bodies which are (1) necessary to enable HLBC to fully operate the
business of the iSafe Entities as contemplated from and after the Closing shall
have been obtained and be in full force and effect, or (2) necessary for the
consummation of the transactions contemplated hereby, shall have been
obtained.  Any notices to or consents of any party to any agreement or
commitment constituting part of the transactions contemplated hereby, or
otherwise required to consummate any such transactions, shall have been
delivered or obtained.


5.1.2       The obligation of the iSafe Entities and the iSafe Holders to
deliver the iSafe Securities and to satisfy their other obligations hereunder
shall be subject to the fulfillment (or waiver by the iSafe Entities and the
iSafe Holders), at or prior to the Closing, of the following conditions, which
HLBC agrees to use its best efforts to cause to be fulfilled:


(a)           Representations, Performance.  If the Closing Date is not the date
hereof, the representations and warranties contained in Section 3.1 hereof shall
be true at and as of the date hereof and shall be repeated and shall be true at
and as of the Closing Date with the same effect as though made at and as of the
Closing Date, except as affected by the transactions contemplated hereby; HLBC
shall have duly performed and complied with all agreements and conditions
required by this Agreement to be performed or complied with by it prior to or on
the Closing Date.

 
12

--------------------------------------------------------------------------------

 


(b)           Proceedings and Documentation.  All corporate and other
proceedings of HLBC in connection with the transactions contemplated by this
Agreement, and all documents and instruments incident to such corporate
proceedings, shall be satisfactory in form and substance to the iSafe Entities,
the iSafe Holders, and their counsel, and they have received all such receipts,
documents, and instruments, or copies thereof, certified if requested, to which
the iSafe Entities is entitled and as may be reasonably requested.


5.2          Termination.  Notwithstanding anything to the contrary contained in
this Agreement, this Agreement may be terminated and the transactions
contemplated hereby may be abandoned prior to the Closing Date only by the
mutual consent of all of the Parties.


5.3          Waiver and Amendment.  Any term, provision, covenant,
representation, warranty, or condition of this Agreement may be waived, but only
by a written instrument signed by the Party entitled to the benefits
thereof.  The failure or delay of any Party at any time or times to require
performance of any provision hereof or to exercise its rights with respect to
any provision hereof shall in no manner operate as a waiver of or affect such
Party’s right at a later time to enforce the same.  No waiver by any Party of
any condition, or of the breach of any term, provision, covenant,
representation, or warranty contained in this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such condition or breach or waiver of any other condition or of the
breach of any other term, provision, covenant, representation, or warranty.  No
modification or amendment of this Agreement shall be valid and binding unless it
be in writing and signed by all Parties hereto.


ARTICLE 6
COVENANTS, INDEMNIFICATION


6.1          To consummate the transactions contemplated hereby, and without
limiting any covenant, agreement, representation or warranty made, the iSafe
Entities and the iSafe Holders covenant and agree as follows:


6.1.1       Notices and Approvals.  The iSafe Entities and the iSafe Holders
agree: (a) to give all notices to third parties which may be necessary or deemed
desirable by HLBC in connection with this Agreement and the consummation of the
transactions contemplated hereby; (b) to use their best efforts to obtain all
federal and state governmental regulatory agency approvals, consents, permit,
authorizations, and orders necessary or deemed desirable by HLBC in connection
with this Agreement and the consummation of the transaction contemplated hereby;
and (c) to use their best efforts to obtain all consents and authorizations of
any other third parties necessary or deemed desirable by HLBC in connection with
this Agreement and the consummation of the transactions contemplated hereby.

 
13

--------------------------------------------------------------------------------

 


6.1.2       Information for HLBC’s Statements and Applications.  The iSafe
Entities and the iSafe Holders and their employees, accountants, and attorneys
shall cooperate fully with HLBC in the preparation of any statements or
applications made by HLBC to any federal or state governmental regulatory agency
in connection with this Agreement and the transactions contemplated hereby and
to furnish HLBC with all information concerning the iSafe Entities and the iSafe
Holders necessary or deemed desirable by HLBC for inclusion in such statements
and applications, including, without limitation, all requisite financial
statements and schedules.


6.1.3       Access to Information.  HLBC, together with its appropriate
attorneys, agents, and representatives, shall be permitted to make a full and
complete investigation of the iSafe Entities and the iSafe Holders and have full
access to all of the books and records of the iSafe Entities during reasonable
business hours.  Notwithstanding the foregoing, such parties shall treat all
such information as confidential and shall not disclose such information without
the prior consent of the other.


6.2          To induce the iSafe Entities and the iSafe Holders to enter into
this Agreement and to consummate the transactions contemplated hereby, and
without limiting any covenant, agreement, representation, or warranty made, HLBC
covenants and agrees as follows:


6.2.1       Access to Information.  The iSafe Entities and the iSafe Holders,
together with their appropriate attorneys, agents, and representatives, shall be
permitted to make a full and complete investigation of HLBC and have full access
to all of the books and records of HLBC during reasonable business
hours.  Notwithstanding the foregoing, such parties shall treat all such
information as confidential and shall not disclose such information without the
prior consent of the other.


6.3          Indemnification.


6.3.1       Indemnity of the iSafe Entities and the iSafe Holders.  HLBC agrees
to indemnify, defend, and hold the iSafe Entities and the iSafe Holders harmless
from and against any and all Losses (as hereinafter defined) arising out of or
resulting from the breach by HLBC of any representation, warranty, covenant, or
agreement of HLBC contained in this Agreement or the schedules and exhibits
hereto.  For purposes of Section 6.3, the term “Losses” shall mean all damages,
costs, and expenses (including reasonable attorneys’ fees) of every kind,
nature, or description, it being the intent of the Parties that the amount of
any such Loss shall be the amount necessary to restore the indemnified party to
the position it would have been in (economically or otherwise), including any
costs or expenses incident to such restoration, had the breach, event,
occurrence, or condition occasioning such Loss never occurred.  Notwithstanding
the foregoing provisions of this section, no claim for indemnification shall be
made by the iSafe Entities or the iSafe Holders under this Section unless and
until the aggregate amount of all Losses of the iSafe Entities and the iSafe
Holders in respect thereof shall exceed $5,000.

 
14

--------------------------------------------------------------------------------

 


6.3.2       Indemnity of HLBC.  The iSafe Entities and the iSafe Holders, and
each of them, hereby agrees to indemnify, defend, and hold HLBC harmless from
and against any and all Losses arising out of or resulting from the breach by
the iSafe Entities or the iSafe Holders of any representation, warranty,
agreement, or covenant contained in this Agreement or the exhibits and schedules
hereto, including, without limitation, the failure to disclose any liabilities
or material contracts or agreements pursuant to Section 2.1.10.  HLBC shall have
the right to offset any Losses incurred and actually paid pursuant to this
Section 6.3.2 against any amounts due from HLBC to the iSafe Entities or the
iSafe Holders, however, any offset shall not act as HLBC’s sole
remedy.  Notwithstanding the foregoing provisions of this Section, no claim for
indemnification shall be made by HLBC under this Section unless and until the
aggregate amount of all Losses of HLBC in respect thereof shall exceed $5,000.


6.3.3       Indemnification Procedure.


(a)           An indemnified party shall notify the indemnifying party of any
claim of such indemnified party for indemnification under this Agreement within
thirty days of the date on which such indemnified party or an executive officer
or representative of such indemnified party first becomes aware of the existence
of such claim.  Such notice shall specify the nature of such claim in reasonable
detail and the indemnifying party shall be given reasonable access to any
documents or properties within the control of the indemnified party as may be
useful in the investigation of the basis for such claim.  The failure to so
notify the indemnifying party within such thirty-day period shall not constitute
a waiver of such claim but an indemnified party shall not be entitled to receive
any indemnification with respect to any additional loss that occurred as a
result of the failure of such person to give such notice.

 
15

--------------------------------------------------------------------------------

 

In the event any indemnified party is entitled to indemnification hereunder
based upon a claim asserted by a third party (including a claim arising from an
assertion or potential assertion of a claim for Taxes), the indemnifying party
shall be given prompt notice thereof, in reasonable detail.  The failure to so
notify the indemnifying party shall not constitute a waiver of such claim but an
indemnified party shall not be entitled to receive any indemnification with
respect to any Loss that occurred as a result of the failure of such person to
give such notice.  The indemnifying party shall have the right (without
prejudice to the right of any indemnified party to participate at its expense
through counsel of its own choosing) to defend or prosecute such claim at its
expense and through counsel of its own choosing if it gives written notice of
its intention to do so not later than twenty days following notice thereof by
the indemnifying party or such shorter time period as required so that the
interests of the indemnified party would not be materially prejudiced as a
result of its failure to have received such notice; provided, however, that if
the defendants in any action shall include both an indemnifying party and an
indemnified party and the indemnified party shall have reasonably concluded that
counsel selected by the indemnifying party has a conflict of interest because of
the availability of different or additional defenses to the indemnified party,
the indemnified party shall have the right to select separate counsel to
participate in the defense of such action on its behalf, at the expense of the
indemnifying party.  If the indemnifying party does not so choose to defend or
prosecute any such claim asserted by a third party for which any indemnified
party would be entitled to indemnification hereunder, then the indemnified party
shall be entitled to recover from the indemnifying party, on a monthly basis,
all of its attorneys’ reasonable fees and other costs and expenses of litigation
of any nature whatsoever incurred in the defense of such claim.  Notwithstanding
the assumption of the defense of any claim by an indemnifying party pursuant to
this paragraph, the indemnified party shall have the right to approve the terms
of any settlement of a claim (which approval shall not be unreasonably
withheld).


(b)           The indemnifying party and the indemnified party shall cooperate
in furnishing evidence and testimony and in any other manner which the other may
reasonably request, and shall in all other respects have an obligation of good
faith dealing, one to the other, so as not to unreasonably expose the other to
an undue risk of loss.  The indemnified party shall be entitled to reimbursement
for out-of-pocket expenses reasonably incurred by it in connection with such
cooperation.  Except for fees and expenses for which indemnification is provided
pursuant to Section 6.3, as the case may be, and as provided in the preceding
sentence, each party shall bear its own fees and expenses incurred pursuant to
this paragraph (b).


ARTICLE 7
MISCELLANEOUS


7.1          Expenses.  Except as otherwise specifically provided for herein or
otherwise, whether or not the transactions contemplated hereby are consummated,
each of the Parties hereto shall bear the cost of all fees and expenses relating
to or arising from its compliance with the various provisions of this Agreement
and such Party’s covenants to be performed hereunder, and except as otherwise
specifically provided for herein, each of the Parties hereto agrees to pay all
of its own expenses (including, without limitation, attorneys and accountants’
fees and printing expenses for all services performed at the specific direction
of that Party) incurred in connection with this Agreement, the transactions
contemplated hereby, the negotiations leading to the same, and the preparations
made for carrying the same into effect.

 
16

--------------------------------------------------------------------------------

 


7.2          Notices.  Any notice, request, instruction, or other document
required by the terms of this Agreement, or deemed by any of the Parties hereto
to be desirable, to be given to any other Party hereto shall be in writing and
shall be delivered by email, facsimile or overnight courier to the following
addresses:


To HLBC:


James F. Groelinger
Chief Executive Officer
Heartland Bridge Capital, Inc.
1 International Boulevard, Suite 400
Mahwah, NJ  07495
E-mail: jgroelinger@hbcapital.com
Fax:  (518) 252-3917


with a copy to:


The Lebrecht Group, APLC
9900 Research Drive
Irvine, CA  92618
Facsimile No.: (949) 635-1244
Attn:  Craig V. Butler, Esq.
E-mail:  cbutler@thelebrechtgroup.com

 
17

--------------------------------------------------------------------------------

 


To the iSafe Entities:


iSafe Imaging Canada Ltd.
Joe Tischner, Chief Executive Officer
#120, 815 8th Avenue SW
Calgary, AB  T2P-3P2


Email: jtischner@isafeimaging.com


iSafe Imaging, LP
Jay N. Silverman, President
JS-AMIC, Inc. its General Partner
4818 Hollowvine Lane
Katy, TX  77494
Email: jsilverman@wexfordpartnerslp.com


eMediSafe, LP
Jay N. Silverman, President
JS-AMIC, Inc. its General Partner
4818 Hollowvine Lane
Katy, TX  77494
Email: jsilverman@wexfordpartnerslp.com


To the iSafe Holders:


To the address indicated on Exhibit A.


The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  Notice shall be conclusively deemed given at the time
of delivery if made during normal business hours, otherwise notice shall be
deemed given on the next business day.


7.3          Entire Agreement.  This Agreement, together with the schedules and
exhibits hereto, sets forth the entire agreement and understanding of the
Parties hereto with respect to the transactions contemplated hereby, and
supersedes all prior agreements, arrangements and understandings related to the
subject matter hereof.  No understanding, promise, inducement, statement of
intention, representation, warranty, covenant, or condition, written or oral,
express or implied, whether by statute or otherwise, has been made by any Party
hereto which is not embodied in this Agreement or exhibits hereto or the written
statements, certificates, or other documents delivered pursuant hereto or in
connection with the transactions contemplated hereby, and no Party hereto shall
be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant, or condition not so set forth.

 
18

--------------------------------------------------------------------------------

 


7.4          Survival of Representations.  All statements of fact (including
financial statements) contained in the schedules, the exhibits, the
certificates, or any other instrument delivered by or on behalf of the Parties
hereto, or in connection with the transactions contemplated hereby, shall be
deemed representations and warranties by the respective Party hereunder.  All
representations, warranties, agreements, and covenants hereunder shall survive
the Closing and remain effective regardless of any investigation or audit at any
time made by or on behalf of the Parties or of any information a Party may have
in respect thereto. Consummation of the transactions contemplated hereby shall
not be deemed or construed to be a waiver of any right or remedy possessed by
any Party hereto, notwithstanding that such Party knew or should have known at
the time of Closing that such right or remedy existed.


7.5          Incorporated by Reference.  All documents (including, without
limitation, all financial statements) delivered as part hereof or incident
hereto are incorporated as a part of this Agreement by reference.


7.6          Remedies Cumulative.  No remedy herein conferred upon any Party is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.


7.7          Execution of Additional Documents.  Each Party hereto shall make,
execute, acknowledge, and deliver such other instruments and documents, and take
all such other actions as may be reasonably required in order to effectuate the
purposes of this Agreement and to consummate the transactions contemplated
hereby.


7.8          Finders and Related Fees.  Each of the Parties hereto is
responsible for, and shall indemnify the other against, any claim by any third
party to a fee, commission, bonus, or other remuneration arising by reason of
any services alleged to have been rendered to or  at the instance of said Party
to this Agreement with respect to this Agreement or to any of the transactions
contemplated hereby.


7.9          Governing Law.  This Agreement has been negotiated and executed in
the State of Texas and shall be construed and enforced in accordance with the
laws of such state.


7.10        Forum.  Each of the Parties hereto agrees that any action or suit
which may be brought by any Party hereto against any other Party hereto in
connection with this Agreement or the transactions contemplated hereby may be
brought only in a federal or state court in Fort Bend County, Texas.


7.11        Attorneys Fees.  Except as otherwise provided herein, if a dispute
should arise between the Parties including, but not limited to, arbitration, the
prevailing Party shall be reimbursed by the nonprevailing Party for all
reasonable expenses incurred in resolving such dispute, including reasonable
attorneys fees exclusive of such amount of attorneys fees as shall be a premium
for result or for risk of loss under a contingency fee arrangement.

 
19

--------------------------------------------------------------------------------

 


7.12        Binding Effect and Assignment.  This Agreement shall inure to the
benefit of and be binding upon the Parties hereto and their respective heirs,
executors, administrators, legal representatives, and assigns.


7.13        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart.


[remainder of page intentionally left blank; signature page to follow]

 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written hereinabove.


“HLBC”
 
“The iSafe Entities”
     
Heartland Bridge Capital, Inc.,
 
iSafe Imaging Canada Ltd.,
a Delaware corporation
 
an Alberta corporation
           
/s/ James F. Groelinger
   
/s/ Joe Tischner
By:
James F. Groelinger
 
By:
Joe Tischner
Its:
Chief Executive Officer
 
Its:
Chief Executive Officer
         
“iSafe Canada Holders”
 
iSafe Imaging, LP
   
a Texas limited partnership
1423681 Alberta Ltd.
     
an Alberta corporation
           
/s/ Jay N. Silverman
 
/s/ Conrad Lackner
 
By:
Jay N. Silverman, President
By:
Conrad Lackner
   
JS-AMIC, Inc. its General Partner
Its:
President
               
JS-AMIC, Inc.
 
eMediSafe, LP
a Texas corporation
 
a Texas limited partnership
           
/s/ Jay N. Silverman
   
/s/ Jay N. Silverman
By:
Jay N. Silverman
 
By:
Jay N. Silverman, President
Its:
President
   
JS-AMIC, Inc. its General Partner
         
JTLT Ventures, LP
     
a Texas limited partnership
                 
/s/ Joe Tischner
     
By:
Joe Tischner, President
     
JTLT Management, Inc. its General Partner
               
“iSafe Texas Holders”
 
“eMediSafe Holders”


 
21

--------------------------------------------------------------------------------

 


JS-AMIC, Inc.
 
JS-AMIC, Inc.
a Texas corporation
 
a Texas corporation
         
   
/s/ Jay N. Silverman
   
/s/ Jay N. Silverman
By:
Jay N. Silverman
 
By:
Jay N. Silverman
Its:
President
 
Its:
President
         
JTLT Ventures, LP
 
JTLT Ventures, LP
a Texas limited partnership
 
a Texas limited partnership
           
/s/ Joe Tischner
   
/s/ Joe Tischner
By:
Joe Tischner, President
 
By:
Joe Tischner, President
JTLT Management, Inc. its General Partner
 
JTLT Management, Inc. its General Partner
         
Wexford Partners, LP
 
Wexford Partners, LP
a Texas limited partnership
 
a Texas limited partnership
         
  
/s/ Jay N. Silverman
   
/s/ Jay N. Silverman
By:
Jay N. Silverman, President
 
By:
Jay N. Silverman, President
 
JS-AMIC, Inc. its General Partner
   
JS-AMIC, Inc. its General Partner
         
Solutions for Energy Management, LP
 
Solutions for Energy Management, LP
a Texas limited partnership
 
a Texas limited partnership
           
/s/ Vicki Barton LeBlanc
   
/s/ Vicki Barton LeBlanc
By:
Vicki Barton LeBlanc
 
By:
Vicki Barton LeBlanc
Its:
General Partner
 
Its:
General Partner
         
Elgin Guiao
 
Chris Weekes
           
/s/ Elgin Guiao
   
/s/ Chris Weekes
Elgin Guiao
 
Chris Weekes


 
22

--------------------------------------------------------------------------------

 


Schedule 2.1.3


Options, Warrants, Other Convertible Securities of the iSafe Entities


iSafe Canada Stock Options


Name
 
Number of Options
     
Elgin Guiao
 
30,000
     
Chris Weekes
 
6,000


 
 

--------------------------------------------------------------------------------

 

Schedule 2.1.7


Litigation


Regina Corey v. iSAFE Imaging, LP; Jay Silverman, Joe Tischner and Wayne
LeBlanc, C.A. No. 2011-00572 in District Court, Harris County, Texas 127th
Judicial District, Filed January 6, 2011..

 
 

--------------------------------------------------------------------------------

 

Schedule 2.1.10


Material Contracts


1)           Master Services Agreement by and between iSafe Imaging, .L.P. and
El Paso E&P Company, L.P., a Delaware limited partnership, dated February 13,
2009, and related Work Order EP-102.


2)           Vendor Service Order Agreement by and between iSafe Imaging, L.P.
and Marathon Oil Company dated March 31, 2008.

 
 

--------------------------------------------------------------------------------

 

Schedule 2.1.11(e))


Affiliate Disclosures


None.

 
 

--------------------------------------------------------------------------------

 

Schedule 2.1.13


Materials Assets of the iSafe Entities


Provided in separate disclosure.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1.3


Capitalization of HLBC


Common Stock:           15,187,799 shares


Series A Convertible Preferred Stock:  2,000,000 shares


Series B Convertible Preferred Stock:  3,000,000 shares

 
 

--------------------------------------------------------------------------------

 

Exhibit A


The iSafe Entities the iSafe Holders


iSafe Canada Holders


Name
 
No. of iSafe
Canada 
Common “A”
Shares to be
Exchanged
   
No. of HLBC
Common Shares
to be Received
   
No. of HLBC
Warrants to be
Received
                     
JS-AMIC, Inc.
8 Wexford Court
Houston, TX  77024
    202,500       -0-       -0-                            
JTLT Ventures, LP
12218 W. Colony Shore Dr.
Cypress, TX  77433
    197,500       40,000       -0-                            
1423681 Alberta Canada Ltd.
260 Ranchview Mews NW
Calgary, AB   T3G 1M7
    100,000       27,500       -0-                            
Elgin Guiao
935 33rd Street NW
Calgary, AB  T2N-2W9
    (1 )     12,500       -0-                            
Chris Weekes
Heritage Hill
Cochrane, AB  T2N-2W9
 
    (1 )     5,000       -0-                                                    
 
Total
    500,000       85,000       -0-  



(1)  Elgin Guiao and Chris Weekes hold options to purchase common stock of iSafe
Canada, as listed on Schedule 2.1.3, which they will be forfeiting in exchange
for their HLBC Shares.

 
A - 1

--------------------------------------------------------------------------------

 


iSafe Texas Holders


Name
 
No. of iSafe Texas
Interests to be
Exchanged*
   
No. of HLBC
Common Shares
to be Received
   
No. of HLBC
Warrants to be
Received
                     
JS-AMIC, Inc.
8 Wexford Court
Houston, TX  77024
    2 %     -0-       -0-                            
JTLT Ventures, LP
12218 W. Colony Shore Dr.
Cypress, TX  77433
    45.5 %     50,000       -0-                            
Wexford Partners, LP
8 Wexford Court
Houston, TX  77024
    47.5 %     200,000       25,000                            
Solutions for Energy Management, LP
38868 FM 1488
Hempstead, TX  77445
    5 %     12,500       -0-                                                    
 
Total
    100 %     262,500       25,000  



* No partnership interest certificates were issued so ownership indicated by
percentages.


eMediSafe Holders


Name
 
No. of eMediSafe
Interests to be
Exchanged*
   
No. of HLBC
Common Shares
to be Received
   
No. of HLBC
Warrants to be
Received
                     
JS-AMIC, Inc.
8 Wexford Court
Houston, TX  77024
    2 %     -0-       -0-                            
JTLT Ventures, LP
12218 W. Colony Shore Dr.
Cypress, TX  77433
    32.67 %     40,000       -0-                            
Wexford Partners, LP
8 Wexford Court
Houston, TX  77024
    32.66 %     100,000       25,000                            
Solutions for Energy Management, LP
38868 FM 1488
Hempstead, TX  77445
    32.67 %     12,500       -0-                                                
     
Total
    100 %     152,500       25,000  



* No partnership interest certificates were issued so ownership indicated by
percentages.

 
A - 2

--------------------------------------------------------------------------------

 

Exhibit B


HLBC Warrant

 
B - 1

--------------------------------------------------------------------------------

 

Exhibit C


The iSafe Entities Financial Statements

 
C - 1

--------------------------------------------------------------------------------

 

Exhibit D


HLBC Secretary’s Certificate


SECRETARY’S CERTIFICATE

 
D - 1

--------------------------------------------------------------------------------

 

Exhibit E


The iSafe Canada Secretary’s Certificate


SECRETARY’S CERTIFICATE

 
E - 1

--------------------------------------------------------------------------------

 